DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Receipt is acknowledged of the amendment filed 8/30/2021.  Claims 1 and 12 are amended and claims 1-12 are currently pending.

Claim Interpretation
See comments made in previous Office Actions.
Further, the term “flat” is given its broadest reasonable interpretation in the light of the Specifications.  As the original disclosure does not provide a special definition of the term, the plain meaning of the term would have been a reasonable interpretation of “flat”.  The Oxford English Dictionary provides several relevant definitions:
“horizontally level; without inclination”
“spread out, stretched or lying at full length”
“Without curvature or projection of surface”
“Having a broad level surface and little thickness”
According to the dictionary definition, “flat” is reasonable interpreted as a relatively level and spread out section of an otherwise curved surface just as Nebraska would be considered “flat” despite being a curved surface on the globe. Additionally, a “flat surface” would also have been interpreted as describing a relatively smooth surface and not having the uneven features of the anti-reflection element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2004/005436 to Mori et al. (hereinafter Mori) and further in view of JP 06786248 to Kawasaki (hereinafter Kawasaki).  English language translation is provided by US Pat. No. 10,228,493, claiming priority to JP 06786248.
Regarding claim 1, Mori discloses a cover component (Fig. 26) covering a surface of a display panel (Fig. 28), the component comprising: a decorative layer (“pattern layer 305 is a layer for decorating the anti-reflection member 301”, Fig. 26; [0133]) that includes a colored region having a frame shape (“pattern layer 305 is a layer for decorating the anti-reflection member 301”, Fig. 26) and a transmissive region provided on an inside of the colored region (within pattern layer 305, Fig. 26); and an anti-reflection layer (uneven layer 304, Fig. 26) that includes an anti-reflection region having a fine uneven shape formed on at least one surface of the anti-reflection layer (uneven layer 304, Fig. 26), wherein the anti-reflection layer overlaps the decorative layer (Fig. 26), and the anti-reflection region covers the transmissive region and protrudes into the colored region over a whole inner peripheral portion of the colored region (Fig. 26).

Kawasaki discloses an anti-reflection layer (substrate 1 with coating 3, Fig. 3) includes an anti-reflection region having a fine uneven shape formed on at least one surface of the anti-reflection layer (Fig. 3) and  a smooth region having a flat surface on the at least one surface that is parallel to the decorative layer (smooth and lessened roughness region, Fig. 3) surrounding the anti-reflection layer and the anti-reflection region (roughened region with greater roughness in antireflection coating 3, Figs. 1-3) does not extend to an outer periphery of the colored region (light shielding coating film 2, Fig. 1-3). 

    PNG
    media_image1.png
    334
    339
    media_image1.png
    Greyscale

While Kawasaki is not disclosing a “cover component” as claimed, the reference is not relied upon to teach this element.  Kawasaki is relied upon to demonstrate the obviousness of overlapping a decorative layer on both flat and uneven portions of an anti-reflection element. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide only a partial overlap between a textured surface and a light 
Regarding claim 2, Kawasaki discloses a dimension of the anti-reflection region protruding into the colored region is 0.05mm to 0.25mm (“the overlap width becomes not less than 100µm”; col. 6, ln. 66-col. 7, ln. 14 & abstract).
Regarding claim 8, Mori discloses a transfer film used for manufacturing the cover component of Claim 1, the film comprising: a base film (substrate 308, Fig. 26) on which the decorative layer and the hard coat layer including the anti-reflection region of the cover component are stacked (Fig. 26); and a peelable layer (layer 303, Fig. 26-27) interposed between the hard coat layer (uneven layer 304, Fig. 26-27) and the base film ([0239]-[0268]).
Regarding claim 11, Mori discloses the transmissive region of the colored region is empty space (Fig. 26).  As the layer 305 has interior edges in the plane of the layer, it can be said that there is empty space in the transmissive region as explained in the Claim Interpretation section above.
Regarding claim 12, Mori discloses a cover component (Fig. 26) covering a surface of a display panel (Fig. 28), the component comprising: a transmissive substrate (substrate 307, Fig. 26); an adhesive layer on the transmissive substrate (adhesive 306, Fig. 26); a decorative layer (“pattern layer 305 is a layer for decorating the anti-reflection member 301”, Fig. 26; [0133]) on the adhesive layer, that includes a colored region having a frame shape (“pattern layer 305 is a layer for decorating the anti-reflection member 301”, Fig. 26) and a transmissive region provided on an inside of the colored region (within pattern layer 305, Fig. 26); and a hard coat layer on the decorative layer (uneven layer 304, Fig. 26) the hard coat layer including an anti-reflection region having a fine uneven shape formed on at least one surface of the hard coat layer (uneven layer 304, Fig. 26), wherein the anti-reflection layer covers the transmissive region,  
Mori discloses the claimed invention as cited above though does not explicitly disclose: a smooth region surrounding the anti-reflection layer and the anti-reflection region does not extend to an outer periphery of the colored region.
Kawasaki discloses an anti-reflection layer (substrate 1 with coating 3, Fig. 3) includes an anti-reflection region having a fine uneven shape formed on at least one surface of the anti-reflection layer (Fig. 3) and  a smooth region having a flat surface on the at least one surface that is parallel to the decorative layer (smooth and lessened roughness region, Fig. 3) surrounding the anti-reflection layer and the anti-reflection region (roughened region with greater roughness in antireflection coating 3, Figs. 1-3) does not extend to an outer periphery of the colored region (light shielding coating film 2, Fig. 1-3), and a dimension of the anti-reflection region protruding into the colored region is 0.05mm to 0.25mm (“the overlap width becomes not less than 100µm”; col. 6, ln. 66-col. 7, ln. 14 and abstract).

    PNG
    media_image1.png
    334
    339
    media_image1.png
    Greyscale


Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide only a partial overlap between a textured surface and a light shielding layer as taught by Kawasaki with the system as disclosed by Mori.  The motivation would have been to promote ideal adhesion, avoid delamination/peeling, and reduce the onset of unwanted optical effects caused by delamination/peeling (col. 2, ln. 22-52).

Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mori  in view of Kawasaki as applied to claim 1, and further in view of US PG Pub. 2015/0293272 to Pham et al. (hereinafter Pham).
Regarding claim 3, Mori discloses in the fine uneven shape, an arithmetic average roughness (Ra) is more than 0.08 micron and less than 0.2 micron (“the uneven shape exhibits an average surface roughness Ra of between 0.2 and 1.0 micron”).
While Mori does not disclose a root mean square roughness (Rms) of a particular value, it would have been obvious to one of ordinary skill in the art to not only measure roughness in terms of root mean square but further to provide an optically uniform structure to the extent that the average roughness and the root mean square roughness are substantially the same and therefore both fall within the range of “more than 80 nm and less than 200 nm” as claimed.  Having the average roughness and root mean square roughness be substantially equal would require the roughening processes and roughened product to limit the statistical outliers in terms of roughness (i.e. remove far-flatter-than-average and far-rougher-than-average portions).  Removing the statistical outliers in roughness would result in an optically uniform layer and thus reduce specular reflections more consistently. 

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to remove optical defects and thus bring Ra and RRMS closer as taught by Pham with the system as disclosed by Mori.  The motivation would have been to enhance diffusion uniformity and optical clarity ([0001]-[0002]).
Regarding claim 4, Mori discloses the fine uneven shape includes at least two fine uneven shapes formed on the at least one surface of the anti-reflection region (Fig. 3, 17), and the two or more kinds of fine uneven shapes are different in an arithmetic average roughness (Ra) and a root mean average roughness (Rms) (sandpaper treatment of mold surface 10A used to form uneven surface 304, e.g. Fig. 3, 17).  
While Mori discloses different sandpaper types to provide two distinct uneven roughness patterns ([0123][-0124]), the process of using sandpaper to roughen the mold surface could not provide a uniform roughness (i.e. all roughness uniformly distributed over the whole surface) but rather a distribution of roughness values centered at the average Ra disclosed.  As the claim does not specify the requisite differences between the claimed “two or more kinds”, there is no specific requirement as to the differentness (e.g. Ra1 - R-a2 > 10nm).  Therefore Mori’s disclosing of a sandpaper treatment anticipates two or more kinds of fine uneven shapes.
As noted above, a person having ordinary skill in the art would recognize that the Ra and RRMS values in Mori would be similar to improve optical performance.
Regarding claim 5, Mori discloses the at least two fine uneven shapes include: a first uneven shape; and a second uneven shape which is formed on a surface of the first uneven shape, and has an arithmetic average roughness (Ra) and a root mean average roughness (Rms) respectively smaller than an arithmetic average roughness (Ra) and a root mean average roughness (Rms) of the first uneven shape (sandpaper treatment of mold surface 10A used to form uneven surface 304, e.g. Fig. 3, 17).  
a disclosed.  This necessitates a smaller and larger roughness within an area in order to average to the Ra value. As the claim does not specify the requisite differences between the claimed “smaller”, there is no specific requirement as to the differentness (e.g. Ra1 - R-a2 > 10nm).  Therefore Mori’s disclosing of a sandpaper treatment anticipates shapes of fine uneven shapes having a smaller and larger size.
As noted above, a person having ordinary skill in the art would recognize that the Ra and RRMS values in Mori would be similar to improve optical performance.
Regarding claim 9, Mori discloses a transfer film used for manufacturing the cover component of Claim 5, the film comprising: a base film (substrate 308, Fig. 26) on which the decorative layer and the hard coat layer of the cover component are stacked (Fig. 26); and a peelable layer (layer 303, Fig. 26-27) interposed between the hard coat layer (uneven layer 304, Fig. 26-27) and the base film ([0239]-[0268]).

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Kawasaki as applied to claim 1, and further in view of US PG Pub. 2016/0195642 to Eguchi et al. (hereinafter Eguchi).
Regarding claim 6, Mori discloses the claimed invention as cited above though does not explicitly disclose: a chromaticity adjustment layer which is provided between the anti-reflection layer and the decorative layer, and contains a yellow coloring agent.
Eguchi discloses a chromaticity adjustment layer which is provided between the anti-reflection layer and the decorative layer, and contains a coloring agent ([0097]).  While Eguchi does not specifically disclose a yellow coloring agent, a person having ordinary skill in the art 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a color agent as taught by Eguchi with the system as disclosed by Mori.  The motivation would have been to adjust coloring levels to improve display characteristics by design. 
Regarding claim 7, Mori discloses the claimed invention as cited above though does not explicitly disclose the chromaticity adjustment layer contains a UV absorber.
Eguchi discloses the chromaticity adjustment layer contains a UV absorber ([0097]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a UV absorber as taught by Eguchi with the system as disclosed by Mori.  The motivation would have been to prevent UV degradation to underlying structures of displays.
Regarding claim 10, Mori discloses a transfer film used for manufacturing the cover component of Claim 7, the film comprising: a base film (substrate 308, Fig. 26) on which the decorative layer and the hard coat layer of the cover component are stacked (Fig. 26); and a peelable layer (layer 303, Fig. 26-27) interposed between the hard coat layer (uneven layer 304, Fig. 26-27) and the base film ([0239]-[0268]).

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 5-6 of the Response, Applicant argues that the amended language requiring the smooth region as “flat” and parallel to the decorative layer overcomes the combination of Mori and Kawasaki relied upon in the rejection above.  Applicant argues that Mori does not have a smooth region being flat as claimed and Kawasaki’s anti-reflection coating 3 does not provide a smooth, flat region of an anti-reflection layer as claimed.  Examiner respectfully disagrees that the combination of Mori and Kawasaki fail to obviate the claimed invention limited as having a decorative layer overlapping an anti-reflection layer having a fine uneven shape and a smooth and flat region.  Kawasaki discloses a decorative layer overlapping uneven, smooth, and flat surfaces of an optical element exhibiting anti-reflective properties.  Mori discloses an anti-reflection layer 304 with an uneven shape as a separate layer that spans the length of other substrates (see Fig. 26). It is acknowledged that Mori lacks a flat, smooth, and parallel region of the uneven layer 304 overlapping the decorative layer.  It is further acknowledged that Kawasaki does not disclose a separate substrate spanning the whole of the optical element (Fig. 3). Kawasaki, however, obviates the lessening of roughness under the decorative layer from the maximal unevenness, to a less unevenness, to a flat surface under the decorative layer.  Kawasaki discloses that the configuration in which the roughness decreases toward the edge allows the light-shielding coating thickness to be reduced and thus preventing optical artifacts such as flares and ghosting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872